UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6632



VANCE KINGSBURY,

                                             Petitioner - Appellant,

          versus


MICHAEL GAINES,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-93-7)


Submitted:   October 14, 2004             Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vance Kingsbury, Appellant Pro Se. Daniel M. Cisin, OFFICE OF THE
UNITED STATES ATTORNEY, Washington, D.C.; Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Vance Kingsbury seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2241

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000); see

Madley v. Parole Comm’n, 278 F.3d 1306, 1309-10 (D.C. Cir. 2002).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)     (2000).      A   prisoner    satisfies        this    standard     by

demonstrating       that   reasonable     jurists       would      find       that   his

constitutional      claims    are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Kingsbury has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument, because the

facts    and    legal   contentions     are    adequately    presented          in   the

materials      before   the    court    and    argument    would        not    aid   the

decisional process.



                                                                              DISMISSED


                                       - 2 -